Case 20-20562-JMM        Doc 18     Filed 12/11/20 Entered 12/11/20 16:56:56          Desc Main
                                   Document      Page 1 of 2



Ford Elsaesser
P. O. Box 2220
Sandpoint , ID 83864
(208)263-8871
(208)263-8517 [Facsimile]
documents@eaidaho.com
Chapter 7 Trustee

                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF IDAHO


In Re:                                        )     Case No.20-20562 JMM
Kern, Chelsea P.                              )     Chapter 7
Kern, Samuel J.                               )
                                              )
Debtors                                       )


           STIPULATION TO DELAY THE ENTRY OF AN ORDER FOR STAY RELIEF

       Comes now Ford Elsaesser, Chapter 7 Trustee (“Trustee”) in the Kern bankruptcy

proceeding, and Idaho Housing and Finance Association fka Idaho Housing Agency

(“Creditor”), through its Attorney, Ryan M. Fawcett, Skinner Fawcett LLP and stipulate as

follows:

       Creditor filed a Motion for Relief from Stay on November 23, 2020 as Court Docket No.

15 relating to real property commonly described as 3533 N. Stagecoach Dr., Post Falls, ID 83854

(“Property”).

       Creditor is owed approximately $205,419 under the terms of the note.    Debtors’ sworn

schedules value the Property at $275,000.

       Trustee will be employing realtor, John L. Scott Real Estate, who believes the fair market

value of the Property is at least $275,000.

       The parties stipulate to the following:

Stipulation to Delay the Entry of an Order for Stay Relief                               Page 1
Case 20-20562-JMM        Doc 18      Filed 12/11/20 Entered 12/11/20 16:56:56               Desc Main
                                    Document      Page 2 of 2



       Trustee will have until March 12, 2021 to sell the Property and pay the Creditor from the

sale proceeds.   If the property does not sell by March 12, 2021, the stay will be lifted

automatically.

       Dated this 11th day of December 2020.



/s/ Ford Elsaesser
Ford Elsaesser, Chapter 7 Trustee


Dated this 11th day of December 2020


Skinner Fawcett LLP


By:/s/ Ryan M. Fawcett
    Ryan M. Fawcett, Attorney for Creditor




Stipulation to Delay the Entry of an Order for Stay Relief                                    Page 2
